

THE OPTION GRANTED PURSUANT TO THIS AGREEMENT AND THE SHARES ISSUABLE UPON THE
EXERCISE OF THIS OPTION (COLLECTIVELY, THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
APPLICABLE STATE SECURITIES LAWS (“BLUE SKY LAWS”). ANY TRANSFER OF SUCH
SECURITIES WILL BE INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT AND AS
REQUIRED BY BLUE SKY LAWS IS IN EFFECT AS TO SUCH TRANSFER OR IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY SUCH REGISTRATION IS UNNECESSARY IN ORDER
FOR SUCH TRANSFER TO COMPLY WITH THE ACT AND BLUE SKY LAWS.
 


G8WAVE, INC.


2006 STOCK OPTION AND PURCHASE PLAN:
 
STOCK OPTION AGREEMENT
 


 
SECTION 1. GRANT OF OPTION.
 
(a) Option. On the terms and conditions set forth in the 2006 Stock Option and
Purchase Plan (the “Plan”) of G8Wave, Inc., a Delaware corporation (the
“Company”), and this Stock Option Agreement (this “Agreement”), the Company
grants to Les Bider (the “Optionee”) on August 1, 2006 (the “Date of Grant”) the
option to purchase One Hundred Sixty Six Thousand Seven Hundred and Twenty Five
(166,725) Shares of the Company at the exercise price of $0.10 (the “Exercise
Price”) per Share. This Option is intended to be an Incentive Stock Option.
 
(b) Defined Terms. This Option is granted pursuant to the Plan, a copy of which
is attached to this Agreement. The Optionee hereby acknowledges having received
and reviewed, and understands the Plan. The provisions of the Plan are
incorporated into this Agreement by this reference. Capitalized terms not
otherwise defined in this Agreement are defined in Section 14 of the Plan.
 
SECTION 2. RIGHT TO EXERCISE.
 
(a) Exercisability and Vesting. Subject to the terms and conditions set forth in
this Agreement and the Plan, this Option shall become exercisable and vest as
follows: 16.6% of the Shares exercisable under this Option shall vest as of the
Date of Grant, an additional 8.4% of the Shares shall vest on the sixth (6th)
month anniversary of the Date of Grant, and an additional 1/12 of the remaining
Shares shall vest on the last day of each three month period thereafter. Subject
to the foregoing, this Option may be exercised for vested Shares in whole or
part at any time prior to its expiration.
 


--------------------------------------------------------------------------------





 
(b) Stockholder Approval. Any other provision of this Agreement notwithstanding,
no portion of this Option shall be exercisable at any time prior to the approval
of the Plan by the Company's stockholders.
 
SECTION 3. EXERCISE PROCEDURES.
 
(a) Notice of Exercise; Payment. The Optionee or the Optionee's representative
may exercise this Option by giving written notice of his or her election to
exercise this Option (in substantially the form of Notice of Stock Option
Exercise attached to this Agreement) to the Company, along with payment in cash
for the full amount of the Exercise Price; provided, however, that at the time
of exercise, the Company, in its sole discretion, may permit another form of
payment referenced in Section 7 of the Plan.
 
(b) Issuance of Shares; Escrow of Certificates. After receiving a properly
completed Notice of Stock Option Exercise, the Company shall cause to be issued
the Shares as to which this Option has been exercised, registered in the name of
the person exercising this Option (or in the names of such person and his or her
spouse as community property or as joint tenants with right of survivorship).
The Optionee hereby acknowledges and agrees that the certificates representing
the Shares issued upon exercise of this Option shall be held by the Company in
escrow in accordance with Section 11(c) of the Plan.
 
(c) Withholding Taxes. As a condition to the exercise of this Option, the
Optionee shall make such arrangements as the Board of Directors may require for
the satisfaction of any federal, state, local or foreign withholding tax
obligations that may arise in connection with such exercise. The Optionee shall
also make such arrangements as the Board of Directors may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with the vesting or the disposition of Shares
acquired by exercising this Option.
 
SECTION 4. MISCELLANEOUS PROVISIONS.
 
(a) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon receipt. Such notice shall be given
by personal delivery or by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at its principal executive
office and to the Optionee at the address that he or she most recently provided
to the Company.
 
(b) Entire Agreement. This Agreement and the Plan constitute the entire contract
between the parties to this Agreement with regard to the subject matter of this
Agreement. They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter of this Agreement.
 

2

--------------------------------------------------------------------------------





 
(c) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware as such laws are applied to
contracts entered into and performed in such State.
 
[REMAINDER OF PAGE LEFT BLANK - SIGNATURE PAGE FOLLOWS]
 

3

--------------------------------------------------------------------------------





 
By the Optionee’s signature and the signature of the Company’s representative
below, the Optionee and the Company agree that this Option is granted under, and
governed by, the terms and conditions of this Agreement and the Plan, a copy of
which is attached to, and made a part of, this Agreement.


 
OPTIONEE:
 
COMPANY:
         
LES BIDER
 
G8WAVE, INC.
         
By:
/s/ Les Bider
 
By:
/s/ Habib Khoury        
Name: Habib Khoury
Its: President



 

4

--------------------------------------------------------------------------------





 
Consent of Spouse
 
I, the spouse of the above-named Optionee, acknowledge and agree that I have
read, understand and am bound by the terms of this Agreement and the Plan as to
any and all interests I may have in this Option or the Shares acquired by my
spouse under this Option.
 



               
Print Name



 
Attachments:        (1) 2006 Stock Option and Purchase Plan
(2) Form of Notice of Stock Option Exercise
 
 
5

--------------------------------------------------------------------------------

